Citation Nr: 1224912	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  10-48 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) North Florida/South Georgia Veterans 
Health System in Gainesville, Florida. 



THE ISSUE

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred on August 18, 2010 at the Tallahassee Memorial Hospital.   



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to February 1985.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in August 2010 by the VA North Florida/South Georgia Veterans Health System in Gainesville, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in January 2012; the transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1979 to February 1985.  

2.  On July 9, 2012, prior to promulgation of a decision, the Board was notified by VA that the Veteran had died on March [redacted], 2012.   


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran in this case died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  

Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title..."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  

Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with VA where the claim originated.    


ORDER

The appeal is dismissed.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


